DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims dated 11 May 2022 will not be entered for purposes of Appeal because the claims do not place the application in better form for appeal by materially reducing or simplifying issues for appeal. Adding new limitations after prosecution is closed does not reduce or simplify the issues for appeal.
Further, the proposed amendment does not overcome the rejections of record. In the rejections of record, the claimed “hollow section” is formed by Ogawa’s part 3a. Ogawa’s container 3 is relied upon for the claimed “front wall”.
See Ogawa Figs. 3-4. Ogawa’s part 3a comprises and/or forms a hollow section that is formed in said front wall (container 3) in the width direction (laterally). The proposed amendment does not overcome the prior art of record, and does not simplify issues for appeal.
Response to Arguments
The applicant’s remarks dated 11 May 2022 substantially repeat the arguments made in the applicant’s reply dated 11 April 2022. The examiner responded to such remarks in the final rejection dated 29 April 2022. The examiner’s response to the repeated arguments is not repeated here. See the final rejection dated 29 April 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637